UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   August 21, 2013
                             No. 12-1486

                          UNITED STATES OF AMERICA

                                          v.

                                 TERRELL DAVIS,
                                           Appellant

                          (E.D. Pa. No. 2-11-cr-00227-003)

Present: McKEE, Chief Judge, SMITH and GREENAWAY, JR., Circuit Judges

      Motion by Appellee to Clarify Opinion filed August 9, 2013.

                                                             Respectfully,
                                                             Clerk/arl
_________________________________ORDER________________________________
After consideration of the foregoing Motion, it is hereby ORDERED that the opinion
filed on August 9, 2013, is AMENDED as follows: The following language, which
appears on page 15,

      For starters, the prior-acts evidence must be relevant to a proper purpose, and it
      must be relevant in a way that avoids any propensity inference. See United States
      v. Sampson, 980 F.2d 883, 887 (3d Cir. 1992).

is amended to read,

      For starters, the prior-acts evidence must be relevant to a proper purpose, and it
      must be relevant without requiring the factfinder to make a propensity inference.
      See United States v. Sampson, 980 F.2d 883, 887 (3d Cir. 1992) (“If the
      government offers prior offense evidence, it must clearly articulate how that
      evidence fits into a chain of logical inferences, no link of which can be the
      inference that because the defendant committed drug offenses before, he therefore
      is more likely to have committed this one.”).


                                                     By the Court:

                                                     /s/ D. Brooks Smith
DATED: August 29, 2013                               Circuit Judge
Appeal No. 12-1486
USA v. Terrell Davis
Page 2



DWB/cc:
            Andrew J. Schell, Esq.
            Christopher G. Furlong, Esq.